Citation Nr: 0935452	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  08-00 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a seizure disorder, 
including memory loss and confusion.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant & N.M.


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1972 to July 
1975.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  The Veteran attended a hearing before the 
undersigned in November 2008.

The appeal was previously characterized as three separate 
claims for service connection:  One for a seizure disorder, 
one for memory loss, and one for confusion.  The Board finds 
the appeal is best characterized as the single issue listed 
on the title page of this decision.


FINDING OF FACT

The Veteran's seizure disorder, including symptoms of memory 
loss and confusion, is related to an in service injury.


CONCLUSION OF LAW

A seizure disorder, including memory loss and confusion, was 
incurred in service.  38 U.S.C.A. §§ 1110, 1131, 1153, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  Here, the Board 
is granting service connection.  Thus, no further discussion 
of the VCAA is required.

Service Connection

The Veteran seeks service connection for a seizure disorder.  
Having carefully considered the claim in light of the record 
and the applicable law, the Board is of the opinion that the 
evidence is at an approximate balance and the appeal will be 
allowed.


Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active duty.  38 U.S.C.A. § 1110, 38 C.F.R. § 3.303.  Service 
connection may be awarded for a "chronic" condition when a 
disease defined by statute or regulation as a chronic disease 
manifests itself and is identified as such in service (or 
within the presumption period under 38 C.F.R. § 3.307), and 
the Veteran presently has the same condition.  

Service connection may be granted when a disease manifests 
itself during service (or during the presumptive period) but 
is not identified until later, there is a showing of 
continuity of symptomatology after discharge, and medical 
evidence relates the symptomatology to the Veteran's present 
condition.  38 C.F.R. § 3.303, see Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).

In order for a claim to be granted, there must be competent 
evidence of current disability; of incurrence or aggravation 
of a disease or injury in service; and of a nexus between the 
in-service injury or disease and the current disability.  See 
generally Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), 
cert. denied sub nom., Epps v. West, 18 S. Ct. 2348 (1998), 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 
604 (Fed. Cir. 1996) (table).  Medical evidence is required 
to prove the existence of a current disability and to fulfill 
the nexus requirement.

Examination upon entry into service showed no neurological 
abnormalities.  The Veteran reports that in 1973 he was 
struck in the head with a pin about one inch in diameter 
while working on a tank, which was not his normal job.  He 
was dazed but did not seek medical attention.  This report is 
confirmed by the statement of a witness to the incident, who 
recalls that the Veteran was knocked to the floor and had a 
baseball-sized knot on his head.  Afterwards, the witness 
confirms that the Veteran experienced headaches, dizziness, 
loss of balance, and memory loss.  Lay witnesses can attest 
to factual matters of which they had first-hand knowledge.  
See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  
In such cases, the Board is within its province to weigh that 
testimony and to make a credibility determination as to 
whether the evidence supports a finding of service incurrence 
and continuity of symptomatology sufficient to establish 
service connection.  See Barr v. Nicholson, 21. Vet. App. 
303 (2007).  Here, the Board finds the Veteran's and witness' 
statements are credible evidence of an in service injury.  
The Veteran was discharged from service in July 1975.

Over the next several years following the injury, the Veteran 
experienced symptoms such as bizarre dreams accompanied by 
shaking.  In approximately 1982, the Veteran had a grand mal 
seizure and was diagnosed with epilepsy.

A March 2008 letter from a private provider indicates that 
the Veteran experiences memory problems, headaches, 
confusion, and seizures and that these disorders are more 
likely than not related to the injury he sustained in 
service.  This opinion is confirmed by a March 2008 VA 
examination.  The Veteran reported experiencing one seizure 
over the past year and that seizures were followed by 
confusion and cognitive difficulties.  Based on the credible 
lay accounts of the injury, the examiner found that the 
seizure disorder/epilepsy was related to the in service 
closed-head injury, as a seizure disorder can be the result 
of trauma to the nervous system.  The Board finds that both 
of these opinions are favorable evidence in support of the 
Veteran's claim, as they provide a medical nexus between 
service and the current disability.  Furthermore, there is no 
unfavorable opinion in the claims file which refutes this 
evidence.

There can be no doubt that further medical inquiry could be 
undertaken with a view towards development of the claim; 
however, such development would not materially assist the 
Board in this determination.  Under the "benefit-of-the-
doubt" rule, where there exists "an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter," the 
Veteran shall prevail upon the issue.  Ashley v. Brown, 6 
Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. 
App. 204, 206-207 (1994).

The mandate to accord the benefit of the doubt is triggered 
when the evidence has reached such a stage of balance.  In 
this matter, the Board is of the opinion that this point has 
been attained.  As a state of relative equipoise has been 
reached in this case, the benefit of the doubt rule will 
therefore be applied and service connection for a seizure 
disorder, including memory loss and confusion, will be 
granted.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

Service connection for a seizure disorder, including memory 
loss and confusion, is granted.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


